Ingraham, P. J. (dissenting):
The plaintiff contends, and upon this contention his claim is based, that section 6 of the Bronx County Act, being chapter 548 of the Laws of 1912, which provides that “No provision of this act shall be construed as affecting within said county of Bronx the jurisdiction of the City Court of the City of New York,” is in violation of section 18 of article 6 of the Constitution. The effect of this provision of the Constitution as affecting the City Court of the City of New York was considered in the case of Lewkowicz v. Queen Aeroplane Co. (154 App. Div. 142; affd., 207 N. Y. 290). In the Court of Appeals Chief Judge Cullen, in speaking of this provision of the Constitution, said: “As already said, there were seven courts which were courts of record. It was not intended to alter the character of those courts; a change which might have produced much confusion, if no other evils. Therefore, the inhibition in the first sentence of the section was restricted to future courts, while that found in the second is broad and general. So * * * the facts recited would compel the conclusion that it was not intended to allow the Legislature to increase the jurisdiction of local inferior courts beyond that of the County Courts as prescribed by the Constitution. ” By the law in force when this Bronx County Act was passed the City Court of the City of *592New York had jurisdiction over the territory which was then included within the old city of New York. It was not a County Court,.hut an inferior court of record, having jurisdiction in common-law actions and empowered to render judgment not to exceed $2,000. In several respects its jurisdiction differed from that of the County Court. Thus an action could be brought in that court for an amount exceeding $2,000, the only limitation upon its jurisdiction being that it could grant no judgment for a sum in excess of that amount. There was also a difference in the service of process and the jurisdiction of its judges. By section 1345 of the New York charter (Laws of 1897, chap. 378) it was provided that the City Court should be continued, and that said court and the justices thereof should have the same powers and jurisdiction as are now conferred upon them bylaw, provided, however, that in sections 338, 3165, 3169, 3170 and 3268 of the Code of Civil Procedure the word “ city ” should be construed to mean and apply to the territory within the city of New York as it existed and was constituted prior to the 6th' day of June, 1895. There is no question but what this provision was constitutional, as it simply continued the existence of the City Court as it had existed prior to the adoption of the Constitution of 1894, and the territory over which it had jurisdiction was not limited to the county of New York, but was to apply to the territory within the city of New York as it existed and was constituted prior to the 6th day of June, 1895. The City Court was, therefore, an existing court of common-law jurisdiction which had jurisdiction over the territory embraced within the city of New York as it existed on the 6th day of June, 1895. As before stated it was not a County Court; the jurisdiction was different; and the jurisdiction was not limited in express terms to the then county of New York, but extended over the territory of the city of New York as it existed on the 6th day of June, 1895. By the Bronx County Act, this jurisdiction was by the express terms of the act not affected. It was left merely as it was at the time the Constitution of 1894 was adopted, but there was created a new county out of part of the territory which had before been a part of the county of New York. I do not think that anything in the act creating the new county of the Bronx repealed section 1345 of the New York charter of *5931897. The City Court stül had jurisdiction over the territory “within the city of New York as it existed and was constituted prior to the sixth day of June, eighteen hundred and ninety five ” And even without this provision of the Bronx County Act, the constitutionality of which is attacked, the City Court would have jurisdiction over the same territory that it had before. The Court of Appeals have expressly held that chapter 934 of the Laws of 1895 is constitutional. (People ex rel. Henderson v. Supervisors, 147 N. Y. 1.) Section 6 of the Bronx County Act provides that no provision of the act should affect, within the county of Bronx, the jurisdiction of the City Court, of the City of New York or the Municipal Courts of the city of New York. Without that provision, the City Court of the City of New York would have still continued; and section 11 of the Bronx County Act provides that all acts and parts of acts applicable to the county of New York, or that portion of the borough of Bronx formerly part of the county of Westchester annexed to the city of New York by chapter 934 of the Laws of 1895, not inconsistent with the act, shall continue in full force and effect, thus simply recognizing the existing condition.
Therefore, I am inclined to think that nothing in the Bronx County Act affected the jurisdiction of the City Court as it existed prior to the adoption of the Constitution of 1894, and that the defendant is, therefore, entitled to judgment.
Clarke, J.2 concurred.
Judgment ordered for plaintiff as directed in opinion. Order to be settled on notice.